DETAILED ACTION
This Office action is in response to the RCE filed on 01 September 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 September 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 01 September 2021 with respect to claims 1 and 19 have been fully considered but they are not persuasive.
Applicant argues that claim 1 is amended to recite the limitation of claim 11 which was previously indicated to be allowable, and therefore Huang (US 2015/0124362) does not teach all of amended claim 1. Examiner respectfully disagrees.
As explained previously by the Examiner in the reasons for indicating allowable subject matter in claim 11, the Allowability was predicated on all of the limitations of claim 
Applicant failed to incorporate all of the limitations from these claims, and for that reason claim 1 as amended is much broader than the claim 11 which was indicated to be allowable. As explained in the rejections below, Huang anticipates claim 1 as amended.
Claim 19 was amended similarly to claim 1, and Applicant sets forth a similar argument. For the same reasons stated above, Huang also anticipates amended claim 19, and the specific reasoning is explained below in the rejection thereof.

Applicant’s arguments with respect to claim 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-9, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2015/0124362; hereinafter “Huang”).
In re claim 1, Huang discloses an electrostatic discharge protection circuit (any of Figs. 1-5), comprising: a voltage drop circuit (e.g. 110, 210/R1) configured to generate a second voltage (V1 at node N1) according to a first voltage (VDD at L1), wherein the second voltage is smaller than the first voltage ([0020]); a detector circuit (e.g., in Fig. 2: R2, N3, P1, N2) coupled to the voltage drop circuit, wherein the detector circuit is configured to generate a control signal (at 
In re claim 4, Huang discloses wherein the voltage drop circuit, the detector circuit, and the clamping circuit are coupled at the first node (whether directly or indirectly), and the voltage drop circuit is configured to generate the second voltage (V1) at the first node (N1).

In re claim 6, Huang discloses wherein the clamping circuit provides the electrostatic discharge path when the control signal has a first voltage level (e.g., when the voltage at the gate of N1 is high), and the electrostatic discharge path is cut off when the control signal has a second voltage level (when the voltage at gate of N1 is low), wherein the inverter circuit is configured to generate the control signal having the second voltage level according to a time constant corresponding to the resistor and the capacitor (i.e., as will be understood to those of ordinary skill in the art, it is the inherent nature of an RC circuit, in particular in use as an ESD detection circuit such as in Huang, to produce a voltage with a time constant value dependent on the values of resistance and capacitance, and therefore the inherent nature of the inverter in Huang is to generate a control signal which will likewise depend on the RC time constant).

In re claim 8, Huang discloses wherein the inverter circuit comprises: a first transistor (N2) comprising a first terminal, a second terminal, and a control terminal, wherein the first terminal of the first transistor is coupled to ground (as shown); and a second transistor (P1) comprising a first terminal, a second terminal, and a control terminal, wherein the first terminal of the second transistor is coupled (whether directly or indirectly) to the second diode (one of the ides in 220/230 as explained above), the second terminal of the second transistor and the second terminal of the first transistor are coupled to the clamping circuit (i.e., at the gate of N1), and the control terminal of the second transistor and the control terminal of the first transistor are coupled to the second node (i.e., the node between R2 and N3).
In re claim 9, Huang discloses wherein the clamping circuit comprises: a transistor (N1) comprising a first terminal, a second terminal, and a control terminal, wherein the first 

In re claim 19, Huang discloses an operation method of an electrostatic discharge protection circuit (see Figs. 1-5), comprising: generating a second voltage (e.g., V1 in Fig. 2), by a voltage drop circuit (R1/210), according to a first voltage (VDD); generating a control signal (at gate of N1), by a detector circuit (R2, N3, P1, N2), according to the second voltage and an input voltage (V2); and providing an electrostatic discharge path, by a clamping circuit (transistor N1), according to a voltage level of the control signal (i.e., the control signal is supplied to the gate of N1; see [0019], [0020]), wherein the clamping circuit (transistor N1), the voltage drop circuit (R1), and a pad (20) are coupled (either directly or indirectly) at a node (node N1/V1), wherein the pad (20) is configured to receive the input voltage (V2), wherein a voltage difference circuit comprises a diode (any of diodes in 220 or 230), wherein the diode comprises a first terminal and a second terminal (as shown), the first terminal of the diode is coupled to the node (e.g., the cathode of any one of the diodes 
In re claim 20, Huang discloses wherein providing the electrostatic discharge path according to a voltage level of the control signal comprises: turning on a transistor (N1) of the clamping circuit according to the control signal when the control signal has a first voltage level (e.g., when the voltage at the gate of N1 is high), to provide the electrostatic discharge path; and turning off the transistor according to the control signal when the control signal has a second voltage level (when the voltage at gate of N1 is low), to cut off the electrostatic discharge path (by turning off transistor N1; [0019]-[0020] and as explained above).

Claim 12 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xi (US 2019/0326751; hereinafter “Xi”; previously made of record by the Examiner in this application).
In re claim 12, Xi discloses an electrostatic discharge protection circuit (Fig. 6), comprising: a first pad (VGL) configured to receive an input voltage (VGL/V2), wherein the first pad is directly coupled to an anode terminal of a first .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2015/0124362) in view of Erbito, JR (U.S. 2010/0195358; hereinafter “Erbito”).
In re claim 2, Huang does not disclose wherein the voltage drop circuit comprises: a transistor comprising a first terminal, a second terminal, and a base terminal, wherein the first terminal of the transistor is coupled to the detector circuit and the clamping circuit, the second terminal of the transistor is configured to receive the first voltage, and the base terminal of the transistor is coupled to ground. Whereas Erbito discloses a circuit (see M1, R1 in Fig. 3) for protecting electronic devices (rest of Fig.3) in an integrated circuit from damage due to high input voltages. The circuit includes a transistor (M1) coupled between the external high DC voltage (HVDC) and the internal, low voltage used by the integrated circuit (Vs or Vcc), and further the transistor has its body terminal (i.e., “base” terminal in the claim) coupled to ground (as shown). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Huang by replacing the voltage drop circuit with Erbito’s transistor comprising a first terminal, a second terminal, and a base terminal, wherein the first terminal of the transistor is 
In re claim 3, the above combination of Huang with Erbito would necessarily further teach wherein the voltage drop circuit (i.e., from Erbito as explained above) further comprises: a resistor (R1) coupled between the second terminal of the transistor (at node Nin) and a control terminal of the transistor (gate of M1).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xi (US 2019/0326751) in view of Hsu et al. (U.S. 2019/0341772; hereinafter “Hsu”).
In re claim 13, Xi does not disclose a voltage difference circuit coupled between the clamping circuit and the detector circuit. Whereas Hsu discloses a similar ESD protection circuit (Figs. 2-3) which includes a clamping circuit (T3 or T4) which is coupled to a detector circuit (120), and a voltage difference circuit (e.g., T1, T2) connected between the clamping circuit 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Xi by incorporating a voltage difference circuit coupled between the clamping circuit and the detector circuit in order to limit a voltage across two terminals of any of the integrated devices and thus help prevent damage by overvoltage stress when an ESD event occurs as taught by Hsu.

Allowable Subject Matter
Claims 10, 11, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 10 and 11, the prior art of record fails to disclose or suggest, either individually or in reasonable combinations, the electrostatic discharge protection circuit, particularly including, wherein the voltage difference circuit (which comprises the first diode as recited in claim 1) is coupled between the first node and the inverter circuit, in combination with all of the remaining limitations required by claim 10.
With respect to claims 14-18, the prior art of record fails to disclose or suggest, either individually or in reasonable combinations, the electrostatic discharge protection circuit, particularly including, “wherein the voltage difference circuit comprises a third diode, the third diode comprises a first terminal and a second terminal, the first terminal of the third diode, the second diode, the clamping circuit, and a second pad are coupled to a first node, and the second terminal of the third diode is coupled to the detector circuit” in combination with all of the remaining limitations required by claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/FRED E FINCH III/Primary Examiner, Art Unit 2838